Citation Nr: 1735791	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  07-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), but excluding paranoid schizophrenia. 

2.  Entitlement to service connection for a pulmonary disorder to include bronchitis and/or chronic obstructive pulmonary disorder (COPD) claimed as due to exposure to herbicides, asbestos, and/or ionizing radiation. 

3.  Entitlement to service connection for a skin disorder to include dermatitis, claimed as due to exposure to herbicides, asbestos, and/or ionizing radiation.  

4.  Entitlement to service connection for arthritis of the left hip. 

5.  Entitlement to service connection for a disability of the right hip. 

6.  Entitlement to service connection for disability of the legs, to specifically include the left knee. 

7.  Entitlement to service monthly compensation (SMC) based on need for aid and attendance or by reason of being housebound.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2006 and in September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board previously remanded these claims in May 2009 and November 2015. 

A veteran may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  See 38 C.F.R. § 14.631 (2016).  In February 2016, before this case was transferred back to the Board, the Veteran revoked the power of attorney of his former representative and has not submitted a new VA form 21-22 or 21-22a.  Therefore, he is considered to be unrepresented at this time.  

The issues of entitlement to service connection for arthritis of the left hip, a disability of the right hip, a disability of the legs, and entitlement to SMC based on need for aid and attendance or by reason of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD or any other psychiatric disorder other than paranoid schizophrenia.

2.  The Veteran's pulmonary disorder was not manifest in service; any current pulmonary disorder is not otherwise etiologically related to such service. 

3.  The Veteran's skin disorder to include dermatitis was not manifest in service; any current skin disorder is not otherwise etiologically related to such service.

 
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder including PTSD but excluding paranoid schizophrenia and bipolar disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.304, 4.125 (2016).

2.  The criteria for entitlement to service connection for a pulmonary disorder to include bronchitis and/or chronic obstructive pulmonary disorder (COPD) have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a skin disorder to include dermatitis and/or eczema have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a November 2005 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the December 2013 and January 2016 VA examinations are adequate for the purposes of determining service connection, as they involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a November 2015 remand, the Board determined an April 2013 VA PTSD examination and subsequent medical opinion to be inadequate as the PTSD diagnosis was based upon an unverified stressor.   

The instant claim was previously remanded by the Board in November 2015.  Specifically, the Board directed that the AOJ verify if the Veteran had active service in the Republic of Vietnam (Vietnam), that the Veteran be provided the opportunity to submit more evidence of his PTSD stressors and herbicide exposure, that the Veteran be scheduled for a VA PTSD examination, outstanding medical records be obtained, and that an addendum medical opinion be provided regarding the Veteran's bilateral hip and leg disabilities.  The Board identified outstanding medical records were obtained and associated with the file.  In a November 2015 correspondence, the Veteran was asked to provide all information and evidence corroborating his Vietnam service and PTSD stressors.  No response, additional information, or evidence was submitted by the Veteran.  In December 2015, the National Personnel Records Center (NPRC) issued a formal finding concerning the Veteran's service in Vietnam.  The Veteran was scheduled for and completed an additional VA PTSD examination in January 2016.  Accordingly, the Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claims of entitlement to service connection for PTSD, a pulmonary disorder, and a skin disorder may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts concerning these claims have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues of entitlement to service connection for PTSD, a pulmonary disorder, and a skin disorder is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection for PTSD

The Veteran has claimed entitlement to service connection for PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

As a preliminary matter, a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  However, since this case was certified to the Board prior to August 4, 2014, the regulation changes regarding the release of the DSM-5 do not control and a diagnosis of PTSD must conform to the DSM-IV.  

The April 2013 VA examiner diagnosed PTSD under the DSM-IV but as noted below, that diagnosis is invalid.  The Board acknowledges that the January 2016 VA examiner used the DSM-5 as opposed to the DSM-IV.  However, the January 2016 VA examiner found that the Veteran did not have PTSD solely due to the fact that the stressor criterion was not met.  The DSM-IV also requires that the stressor criterion be met before PTSD may be diagnosed and therefore use of the DSM-5 as opposed to the DSM-IV is not prejudicial.  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f).

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2016 ).

In the present case, the Veteran's military personnel records are silent for indications that he served in combat.  Additionally, in December 2015 the NPRC issued a formal finding regarding the Veteran's lack of Vietnam service.  The official finding stated that while the Veteran's naval ship had sailed in the waters of Vietnam, from July 1972 to August 1972, the record does not establish that the Veteran ever "set foot in Vietnam."  Further, the VA promulgated listing of the Navy ships associated with service in Vietnam does not include the Veteran's stated ship, the U.S.S. Hollister.  Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents; List updated July 28, 2017.   

In his January 2011 hearing, the Veteran testified to other non-combat stressors related to his claimed PTSD including being "mistreated" by a corpsman, being "jumped one night in the hall," being the subject of racial discrimination, and hitting someone.  In a November 2015 correspondence, the Veteran was asked to provide all information and evidence corroborating his claimed PTSD stressors.  The Veteran did not respond to the correspondence and no supporting additional evidence was added to the record.  At present, the probative evidence of record does not support the Veteran's claimed in-service stressors. 

An April 2013 VA examination diagnosed the Veteran with PTSD.  However, in a November 2015 decision, the Board determined the diagnosis to be inadequate as the Veteran's stressor was based solely on the Veteran's unverified accounts.  Consequently, the Veteran's claim was remanded and the Veteran was scheduled for a new VA PTSD examination.   

In January 2016 the Veteran completed the required examination.  Following the examination the VA examiner opined:

The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. 

The [V]eteran has a longstanding history of Paranoid Schizophrenia dating back to 1974...His symptoms and presentation today are very consistent with this diagnosis, which include hallucinations, delusions, disorganized thought process, which have resulted in significant and chronic social and functional impairment.  His symptoms and presentation are not consistent with PTSD.

Rather, the veteran has received MH treatment for diagnoses of Schizophrenia, Bipolar Disorder, and Substance Abuse.  Due to the [V]eteran's serious mental illness, he suffers from very limited insight and impaired reality testing.  As a result, his self-report is inherently unreliable and therefore his claims must be substantiated by evidence.  Unfortunately, the 2013 examiner relied solely on the [V]eteran's self report to render a diagnosis of PTSD, and failed to acknowledge that the [V]eteran's self-report contradicted evidence from military records. For example, the [V]eteran has claimed to have served in [Vietnam] and in severe combat situations, which is not substantiated by his military records.  In fact, none of his claimed stressors can be substantiated by military records.  Therefore, without a credible criterion stressor, a diagnosis of PTSD cannot be rendered, and the 2013 diagnosis of PTSD was made in error.
 
The January 2016 PTSD examination opinion is based upon review of the record, an examination of the Veteran, and are supported by a well-reasoned rationale.  It constitutes highly probative evidence against the claim.  

The Board acknowledges the Veteran's testimony and submitted lay statements regarding a combat stressor.  However, the Board finds the January 2016 PTSD examination opinion, the NPRC's formal finding of Veteran's lack of Vietnam or combat service, and the Veteran's military personnel record all to be more probative evidence of the Veteran's alleged stressors.  The record does not establish the credible supporting evidence of an in-service stressor as required for a PTSD claim, but rather indicates the Veteran's mental health symptoms are more likely attributed to his already service-connected paranoid schizophrenia and bipolar disorder.    
 
The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's PTSD.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

Service Connection for a Pulmonary Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A December 2013 VA examination confirmed the Veteran has a current pulmonary disorder of bronchitis and/or COPD.  The Veteran's service treatment records are silent for complaints of, or treatment for, a pulmonary disorder.  Additionally, the Veteran does not contend that his current pulmonary disorder occurred during his period of active service.  Accordingly, the Board finds the Veteran's pulmonary disorder did not manifest during his period of active service.   

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  While not dispositive of the issue, the Board may consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In his January 2011 hearing testimony, the Veteran stated he began suffering from a pulmonary disorder in 1996, more than 21 years after the completion of his active duty service.  In the same testimony, the Veteran asserted that his current pulmonary disorder is the result of exposure to asbestos during his active service.  In a December 2013 VA examination, the VA medical examiner stated:

It is less likely as not (50 percent or greater probability) that [the Veteran's] respiratory condition as noted by his complaints and testimony from his hearing is related to in service possible exposure to asbestos aboard the U.S.S. Hollister.

It is less likely as not (50 percent or greater probability) that [the Veteran's] bronchitis as noted by his complaints and testimony from his hearing is related to in service possible exposure to asbestos aboard the U.S.S. Hollister.

Current x-ray does not confirm the presence of asbestosis/asbestos.  Veteran only reports exposure but there is no supporting evidence to support relationship of reported exposure to asbestos and his current respiratory condition.   

A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. Thus, the Veteran's claimed respiratory condition is not asbestos-related regardless of whether he was exposed, as there is no radiographic evidence of an asbestos-related lung condition.  The Board acknowledges that the Veteran asserts his current pulmonary disorder is the result of asbestos exposure during his service with the U.S. Navy.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., shortness of breath or burning pain while breathing; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  With regard to the specific issue in this case, whether his pulmonary disorder is related to in-service exposure to asbestos falls outside the realm of knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  

Determining the etiology of the Veteran's pulmonary disorder requires medical inquiry into internal biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.  

The Veteran has also claimed that his current pulmonary disorder is the result of exposure to herbicide agents during his period of active service in Vietnam.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  However, as previously noted, in December 2015 the NPRC issued a formal finding regarding the Veteran's lack of qualifying Vietnam service.  The official finding stated that although the Veteran's naval ship had sailed in the waters of Vietnam, from July 1972 to August 1972, the record does not establish that the Veteran ever "set foot in Vietnam."  Further, the additional probative evidence of record does not establish that the Veteran was exposed to herbicide agents during his period of active service.  Accordingly, the Veteran does not meet the criteria for direct or presumptive service connection due to exposure to herbicide agents.   

Finally, the Veteran has claimed his current pulmonary disorder is the result of exposure to radiation during his period of active service.  There is a lifetime presumption for certain enumerated diseases without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed veteran who engaged in radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309 (d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device.  "Onsite participation" means presence at the test site, or performance of military duties in connection with ships, aircraft, or other equipment used in direct support of the nuclear test, during an official operational period of an atmospheric nuclear test. 38 C.F.R. § 3.309(d)(3).  The diseases referred to in the regulation do not include COPD.  Id.  In addition, the probative evidence of record does not establish that the Veteran was exposed to radiation during his period of active service.   In turn, the Veteran does not meet the criteria for direct or presumptive service connection due to exposure to radiation.   

Finally, there is no competent evidence or opinion of record to support the Veteran's assertion that his currently diagnosed pulmonary disorder is etiologically related to his active service.

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's pulmonary disorder on a direct or presumptive basis.  The benefit of the doubt rule therefore does not apply.

Service Connection for Skin Disorder

A December 2013 VA examination confirmed the Veteran has a current skin disorder of dermatitis and/or eczema.  The Veteran's service treatment records indicate the Veteran was sprayed with mace in February 1974.  However, the December 2013 VA examiner opined there is no relation between the Veteran's in-service injury and his current skin disorder.   The VA examiner stated:  

It is less likely as not (50 percent or greater probability) that [the Veteran's] skin condition as noted by his complaints and testimony from his hearing is related to his in-service evidence of skin burns due to spray.  No current evidence [has been] presented to relate the Veteran's current condition of Eczematous dermatitis to [a] mace exposure event almost 40 years ago.  

The Board acknowledges that the Veteran's testimony, and submitted buddy statement from his wife, asserts that his current skin disorder was incurred in or aggravated during his period of active service with the U.S. Navy.  As noted above, the Veteran is competent to report symptoms observable to a lay person.  See Davidson, 581 F.3d 1313.  However, determining the etiology of the Veteran's skin disorder falls outside the realm of knowledge of the Veteran in this case, and the Veteran has not demonstrated any specialized training in this area.  See Jandreau, 492 F .3d at 1377 n.4.  As a result, the probative value of his lay assertions is low.  

In his January 2011 testimony, the Veteran stated his current skin disorder was the result of herbicide exposure and/or radiation exposure.  As discussed above, the probative evidence of record does not indicate that the Veteran was exposed to herbicides or radiation during his period of active service.  Accordingly, the Veteran does not meet the criteria for direct or presumptive service connection due to herbicide or radiation exposure.  Asbestos fiber inhalation can produce respiratory conditions as well as cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system except for the prostate.  M21-1 IV.ii.2.C.2.b.  Skin conditions are not asbestos-related.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's skin disorder on a direct or presumptive basis.  The benefit of the doubt rule therefore does not apply.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD, but not including paranoid schizophrenia with bipolar disorder, is denied. 

Entitlement to service connection for a pulmonary disorder to include bronchitis and/or chronic obstructive pulmonary disorder claimed as due to exposure to herbicides, asbestos, and/or ionizing radiation is denied.

Entitlement to service connection for a skin disorder to include dermatitis, claimed as due to exposure to herbicides, asbestos, and/or ionizing radiation is denied.   


REMAND

In November 2015, the Board remanded the Veteran's claims of entitlement to service connection for arthritis of the left hip, a disability of the right hip, for a disability of the legs, and entitlement to SMC based on need for aid and attendance or by reason of being housebound.  In the remand the Board noted the December 2013 VA examiner failed to address if the Veteran's bilateral hip condition and leg disability were aggravated by the Veteran's service-connected right knee disability.  A medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Accordingly the case was remanded for further development.  

In the November 2015 remand directives the Board required the December 2013 VA examiner provide and addendum opinion "as to whether it is at least as likely as not the Veteran's service-connected right knee disability has made chronically worse his diagnosed bilateral hip strain and/or his diagnosed left knee strain."  If the requested examiner was unavailable, the claims folder was to be reviewed by an appropriate VA physician or the Veteran was to be scheduled for another VA examination.

At present, the record does not contain either a new VA examination or addendum opinion from a VA physician addressing the issue of aggravation.  In turn, an additional opinion is still required to provide substantial compliance with the Board's remand instructions.  38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also finds it necessary to remand the issue of entitlement to SMC, as it is inextricably intertwined with the service connection claims that are being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).
  
Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the December 2013 VA examination provided in connection with the Veteran's claims of service connection a bilateral hip disability and a leg disability.  If that examiner is no longer available, provide the claims file to a qualified clinician.  A new examination of the Veteran is only needed if deemed necessary by the clinician.

The clinician should provide an addendum to that report that includes an opinion as to whether it is at least as likely as not the claimed bilateral hip strain and/or left knee disability was aggravated beyond its natural progression by Veteran's service-connected right knee disability.

The clinician must provide a rationale for the opinion.  The clinician is reminded that merely stating that it is the clinician's opinion that a hip or leg condition was not aggravated by the Veteran's right knee disability is not sufficient.  

If a new VA examination is scheduled, the Veteran must report for the examination or show good cause for failing to report.  38 C.F.R. § 3.655.  If the Veteran fails to report his claim may be decided based on the evidence of record.  38 C.F.R. § 3.655(b).   

If the Veteran refuses the examination or fails to report for the examination, that should be clearly documented in the record.   

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


